      Case 1:21-cv-01471-CAP-CCB 2019CV03741-12
                                   Document 3 Filed 04/13/21 EFILED
                                                             Page 1 of 7
                                                                      CLAYTON COUNTY, GA
                                                                      3/31/2021 9:02 PM
                                                                      Jacquline D. Wills
                                                                      CLERK SUPERIOR COURT

                IN THE SUPERIOR COURT OF CLAYTON COUNTY
                             STATE OF GEORGIA

 STEPHANIE CAMPBELL,

                  Plaintiff,

                      v.                                Civil Action File No.

 VICTOR HILL, individually and in his                     2019-cv-03741-12
 official capacity as Sheriff of Clayton
 County, Georgia,

                 Defendant.

                           FIRST AMENDED COMPLAINT

      Plaintiff Stephanie Campbell (“Ms. Campbell”) hereby files this First Amended

Complaint against the above-named Defendants as follows:

1.    This is a complaint for disability discrimination in violation of O.C.G.A. § 34-6A-

      6 and the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq. (the “Rehabilitation

      Act”). Ms. Campbell also seeks punitive damages pursuant to O.C.G.A. § 51-12-

      5.1.

2.    Pursuant to O.C.G.A. § 34-6A-6, this Court has jurisdiction over Ms. Campbell’s

      claims, and venue is proper in this Court.

3.    Plaintiff, Ms. Campbell, is a resident of Clayton County, Georgia and submits to the

      jurisdiction of this Court. Ms. Campbell was formerly employed by the Clayton

      County Sheriff’s Office (the “CCSO”). This complaint arises from Defendant’s

      failure to modify Ms. Campbell’s work schedule on account of her disability, despite

      allowing such modifications for other non-disabled employees.




                                                                                             CB
     Case 1:21-cv-01471-CAP-CCB 2019CV03741-12
                                  Document 3 Filed 04/13/21 Page 2 of 7




4.   Defendant Victor Hill is the current Sheriff of Clayton County, Georgia. He is sued

     in his individual and official capacities.

                             FACTUAL ALLEGATIONS

5.   The CCSO employed Ms. Campbell as a Sheriff Service Clerk at the CCSO’s main

     administration building in Jonesboro, Georgia. Since she began employment with

     the CCSO in 2013, Ms. Campbell was assigned to the “day shift,” which begins at

     8:00 a.m. and ends at 4:00 p.m.

6.   In late March 2019, Captain Eugene Peterkin (“Peterkin”) informed Ms. Campbell

     that the CCSO would soon be transferring her to the Clayton County jail and that

     she would also be moved to the “night shift,” which begins at 2:00 p.m. and ends at

     10:30 p.m.

7.   Ms. Campbell has type 1 diabetes. She uses an insulin pump to control the level of

     insulin in her blood. Ms. Campbell’s insulin pump must be programmed according

     to her daily routine, including her meal and sleep schedules, to ensure it releases the

     appropriate amount of insulin at the appropriate time. Because of her reliance on

     an insulin pump, Ms. Campbell cannot make sudden changes to her daily routine,

     such as changing her work hours from the day shift to the night shift.

8.   Therefore, during their conversation in late March 2019, Ms. Campbell explained

     to Peterkin that she could not switch to the night shift due to her health condition.

     Ms. Campbell requested that her work schedule remain the same, or as close as

     possible to her current schedule, to avoid changes to her daily routine. Peterkin

     responded that he would inquire as to whether Ms. Campbell’s request could be


                                       Page 2 of 7
      Case 1:21-cv-01471-CAP-CCB 2019CV03741-12
                                   Document 3 Filed 04/13/21 Page 3 of 7




      granted and let her know.

9.    On April 1, 2019, Ms. Campbell received formal written notice from the CCSO that

      she was being transferred to the night shift at the jail. The letter stated that such

      changes were to be implemented immediately.

10.   After receiving the April 1st notice, Ms. Campbell immediately requested to take

      medical leave.

11.   On or about April 4, 2019, Peterkin informed Ms. Campbell that her request to

      remain on day shift or have similar working hours was denied, and that her only

      option was to work the night shift.

12.   Because of her diabetes and reliance on an insulin pump, Ms. Campbell could not

      endure a sudden change from day shift to night shift without being at risk of serious

      and life-threatening health consequences. She therefore had no option but to resign

      from her position on May 1, 2019.

13.   Upon information and belief, Defendant Victor Hill was the final decision maker

      with respect to the denial of Ms. Campbell’s request to continue working the day

      shift or similar hours.

                          COUNT ONE – Disability Discrimination

                                in Violation of O.C.G.A. § 34-6A-4

14.   Plaintiff incorporates the above paragraphs as if fully set forth herein.

15.   O.C.G.A. § 34-6A-4(a) provides: “No employer shall . . . discriminate against any

      individual with disabilities with respect to wages, rates of pay, hours, or other terms

      and conditions of employment because of such person’s disability unless such


                                        Page 3 of 7
      Case 1:21-cv-01471-CAP-CCB 2019CV03741-12
                                   Document 3 Filed 04/13/21 Page 4 of 7




      disability restricts that individual’s ability to engage in the particular job or

      occupation for which he or she is eligible.”

16.   Ms. Campbell was fully able to perform the duties and responsibilities of a Sheriff

      Service Clerk had she been allowed to continue working the day shift or similar

      hours.

17.   The CCSO routinely allows non-disabled Sheriff Service Clerks to modify their

      work schedules for a variety of reasons, both personal and work-related.

18.   Therefore, Defendants violated O.C.G.A. § 34-6A-4 by refusing to allow Ms.

      Campbell to modify her work schedule as required by her disability.

               COUNT TWO – Punitive Damages under O.C.G.A. § 51-12-5.1

19.   Plaintiff incorporates the above paragraphs as if fully set forth herein.

20.   As shown above, by knowingly discriminating against Ms. Campbell on account of

      her disability, Defendants demonstrated “willful misconduct, malice, fraud,

      wantonness, oppression, or that entire want of care which would raise the

      presumption of conscious indifference to consequences.” O.C.G.A. § 51-12-5.1.

21.   Ms. Campbell is therefore entitled to recover punitive damages for Defendants’

      conduct under O.C.G.A. § 51-12-5.1.

                COUNT THREE – Violation of the Rehabilitation Act

22.   Plaintiff incorporates the above paragraphs as if fully set forth herein.

23.   Section 504 of the Rehabilitation Act provides that “no qualified individual with a

      disability in the United States shall be excluded from, denied the benefits of, or be

      subjected to discrimination under” any program or activity that receives Federal


                                       Page 4 of 7
      Case 1:21-cv-01471-CAP-CCB 2019CV03741-12
                                   Document 3 Filed 04/13/21 Page 5 of 7




      financial assistance.

24.   Defendant Hill, in his official capacity as Sheriff of Clayton County, is the recipient

      of Federal funds and is therefore subject to the anti-discrimination provisions of the

      Rehabilitation Act.

25.   The Rehabilitation Act requires covered employers to reasonably accommodate an

      employee who is a qualified individual with a disability.

26.   The Rehabilitation Act prohibits covered employers from discriminating against an

      employee due to the employee’s disability.

27.   Ms. Campbell was a qualified individual with a disability in that she was able to

      perform the essential functions of her job with reasonable accommodation.

28.   Defendant Hill violated the Rehabilitation Act by failing to reasonably

      accommodate Ms. Campbell’s disability.

29.   Hill’s actions were willful, knowing, malicious, or carried out in reckless disregard

      for their lawfulness.

30.   Defendant Hill is therefore liable for all damages resulting from his violations of the

      Rehabilitation Act, including economic, compensatory, and punitive damages, plus

      attorneys’ fees and costs.

31.   Ms. Campbell further seeks an order from this Court under the Rehabilitation Act

      requiring Defendant Hill to reinstate her, to provide her with reasonable

      accommodations, and to otherwise cease violating her rights under the

      Rehabilitation Act.




                                       Page 5 of 7
      Case 1:21-cv-01471-CAP-CCB 2019CV03741-12
                                   Document 3 Filed 04/13/21 Page 6 of 7




       Based on the above facts, Ms. Campbell demands a jury trial on all triable issues

and asks the Court for the following relief:

       a)     An order requiring Defendant to reinstate Ms. Campbell to her former

              position at the CCSO, or an award of front pay in lieu of reinstatement;

       b)     All economic damages caused by Defendant’s unlawful conduct, including

              back pay, other lost income, and related damages;

       c)     All compensatory damages caused by Defendant’s unlawful conduct,

              including compensation for humiliation, embarrassment, and extreme

              emotional harm;

       d)     Punitive damages in an amount sufficient to adequately punish Defendant

              and deter him from engaging in similar conduct in the future;

       e)     Attorneys’ fees and costs of litigation; and

       f)     All other remedies in law and equity that this Court deems proper.

       Respectfully submitted on March 31, 2021.

                                                        s/ Regan Keebaugh
                                                        Regan Keebaugh
                                                        Georgia Bar No. 535500

Radford & Keebaugh, LLC
315 W. Ponce de Leon Ave., Suite 1080
Decatur, Georgia 30030
T: (678) 271-0300
F: (678) 271-0311
regan@decaturlegal.com




                                        Page 6 of 7
                                   Document 3 Filed 04/13/21EFILED
      Case 1:21-cv-01471-CAP-CCB 2019CV03741-12                Page 7 of 7
                                                            CLAYTON COUNTY, GA
                                                            3/31/2021 9:02 PM
                                                            Jacquline D. Wills
                                                            CLERK SUPERIOR COURT
                       Plaintiff’s Consent to Be a Party Plaintiff

       Pursuant to O.C.G.A. § 34-6A-6(a), by my signature below, I hereby consent to be
a party plaintiff in this action.




                                               Plaintiff Stephanie Campbell


                                 Certificate of Service

       I certify that I filed the foregoing document using the Court’s electronic filing
system on March 31, 2021, which will send email notification of such filing to all counsel
of record in this matter.

                                                      s/ Regan Keebaugh
                                                      Regan Keebaugh
                                                      Georgia Bar No. 535500




                                      Page 7 of 7
